DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/14/2022 has been entered.
	The 35 USC 112(b) rejection of claims 1-10 are withdrawn in view of the amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first rotating mechanism” and a “second rotating mechanism” of claim 1 configured to rotate is considered a rotary motor or actuator, and equivalents thereof; 
“a substrate holding unit” for “[holding] a substrate and [pressing] a face of the substrate against the polishing pad” of claim 1 is considered a substrate carrier and equivalents thereof; and
“a tilting mechanism configured to change an angle between the first rotation axis and the second rotation axis” of claim 1 is considered a motor or actuator, and equivalents thereof, for effecting a change in angle between the first rotation axis and the second rotation axis.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)( as being anticipated by Nanda (US-6,056,630).
	Regarding claim 7 (Currently Amended), Nanda (US-6,056,630) discloses a polishing method comprising:
rotating a polishing pad (polishing pad 110) on a first rotation axis (A2) (Fig. 1); and
pressing a face of a substrate (semiconductor wafer 170) against the polishing pad to polish the face of the substrate (170), the substrate (170) rotating on a second rotation axis (A1) tilted with respect to the first rotation axis (Figs. 1 and 5) (“the face of the carrier head 130 has an operating angle substantially normal to the rotatable shaft 120; that is the operating angle is between about 85 degrees and 90 degrees as measured from the rotatable shaft 120”) [Nanda; col. 4, lines 45-49], and the substrate (170) having the face and a peripheral edge surrounding the surface (Figs. 1 and 5).
	Regarding claim 8 (Original), Nanda discloses the polishing method according to claim 7, wherein an angle between the first rotation axis and the second rotation axis is more than 0 degrees and equal to or less than 5 degrees (“the face of the carrier head 130 has an operating angle substantially normal to the rotatable shaft 120; that is the operating angle is between about 85 degrees and 90 degrees as measured from the rotatable shaft 120”) [Nanda; col. 4, lines 45-49].
	Regarding claim 9 (Original), Nanda discloses the polishing method according to claim 7, wherein the angle between the first rotation axis and the second rotation axis is changed during polishing of the substrate (“the carrier head can be titled or pivoted to break the fluid surface tension that typically forms between the polishing surface and the object during the polishing process”) [Nanda; col. 3, lines 4-7] (“[w]hen in polishing position, the face of the carrier head 130 has an operating angle substantially normal to the rotatable shaft 120; that is the operating angle is between about 85 degrees and 90 degrees as measured from the rotatable shaft 120”) [emphasis added] [Nanda; col. 4, lines 45-49].
	Regarding claim 10 (Original), Nanda discloses the polishing method according to claim 7, wherein the polishing table and the substrate holding unit are rotated in one direction (112a, 120a, respectively) (Fig. 1A).
	Regarding claim 11 (New), Nanda discloses the polishing method according to claim 7, wherein the angle between the first rotation axis and the second rotation axis is fixed at a constant angle during polishing of the substrate (fixed at a substantially normal angle) (“the face of the carrier head 130 has an operating angle substantially normal to the rotatable shaft 120; that is the operating angle is between about 85 degrees and 90 degrees as measured from the rotatable shaft 120”) [Nanda; col. 4, lines 45-49].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurjevic (US-5,738,568).  
	Regarding claim 1 (Currently Amended), Jurjevic (US-5,738,568) discloses a polishing apparatus comprising:
a polishing table (“rotating turntable”) (“numeral 10 denotes a polishing pad which is attached to a rotating turntable surface which is not shown”) [Jurjevic; col. 3, lines 18-20];
a polishing pad (polishing pad 10) provided on the polishing table (not shown) [Jurjevic; col. 3, lines 18-20];
a first rotating mechanism (“external driving force”) configured to rotate the polishing table on a first rotation axis (“polishing pad is mounted on a rotating turntable which is driven by an external driving force”) [Jurjevic; col. 1, lines 22-24];
a substrate holding unit (wafer carrier assembly 14) configured to hold a substrate (wafer 12) and press a face of the substrate (wafer 12) against the polishing pad (polishing pad 10) (“The invention utilizes relative movement between the workpiece and a polishing (or cleaning) pad, while pressing the two together”) [Jurjevic; col. 1, lines 4-6], the substrate (wafer 12) having the face and a peripheral edge surrounding the face (Fig. 2);
a second rotating mechanism (rotation shaft 22) configured to rotate the substrate holding unit (wafer carrier assembly) on a second rotation axis (“upper second plate 18 is attached to a rotation shaft 22 which turns the carrier assembly 14 at high rotating speeds”) [Jurjevic; col. 3, lines 39-41]; and
a tilting mechanism (28, 36, 38) configured to change an angle (“angle of attack”) between the first rotation axis and the second rotation axis (“adjustment screw 28 allows the operator to set a predetermined angle of attack (or polishing angle) of the rotating wafer carrier assembly 14 onto the rotating polishing pad 10 by increasing or decreasing the pressure on the upper second plate 18”) [Jujevic; col. 3, line 44 - col. 4, line 1].
While Jurjevic does not explicitly state that the first driving force is a “mechanism,” it would have been obvious to one of ordinary skill in the art to have considered the external driving force desired by Jurjevic to be a mechanism such as a motor in order to automate what would otherwise be a manual activity and allow for faster rotations of the polishing pad than if done without a mechanism.  
	Regarding claim 2 (Original), Jurjevic discloses the polishing apparatus according to claim 1, wherein a relative position of the first rotation axis (axis of the rotating table/pad) and the second rotation axis (rotation axis of carrier assembly 14) is fixed during polishing of the substrate (“adjustment screw 28 allows the operator to set a predetermined angle of attack (or polishing angle) of the rotating wafer carrier assembly 14 onto the rotating polishing pad 10 by increasing or decreasing the pressure on the upper second plate 18”) [Jurjevic; col. 3, line 44 - col. 4, line 1]. 
	Whether or not the relative position is fixed or variable during polishing of the substrate is determined by the operator and/or controller and, since applicant has not claimed a controller, then this is merely a functional statement requiring that the relative position can be fixed and not requiring that the relative position must be fixed during the entire polishing operation.  Since the adjustment of the screw 28 of Jurjevic is determined by the operator and can be adjusted then the relative position is capable of being “fixed” based upon the intended use of the operator and therefore meets the structural limitations.  
	Regarding claim 3 (Original), Jurjevic discloses the polishing apparatus according to claim 1.  As to whether Jurjevic discloses “wherein the tilting mechanism changes the angle within a range of 0° to 5°”, applicant has not claimed the controller (i.e. the tilting mechanism controlling unit 30) that operates the tilting mechanism to achieve the desired angle and therefore the claim is considered a functional language to the tilting mechanism, which is interpreted to be a motor, actuator, or equivalents thereof for effecting the tilting.  In this case, the functional structure requires that the tilting mechanism merely be capable of changing the angle within, but not limited to, a range of 0 degrees to 5 degrees.  
	Jurjevic is silent as to the degree the angle changes, but demonstrates a desire to keep the angle substantially at 0 degrees in Figures 1 and 2, in a supposed effort to produce a flat semiconductor wafer [Jurjevic; col. 1, lines 13-20], and yet allows for angular adjustment which would be greater than 0 degrees.  While the extent greater than 0 degrees is unclear, Jurjevic’s mechanism does allow for greater than 0 degrees which does fall within the range of 0 to 5 degrees.  Again, it will be reiterated that the claim, without requiring the controller, merely requires that the mechanism be able to achieve an angle, any angle, within the range of 0 to 5 degrees (i.e. “changes the angle within a range of 0 degrees to 5 degrees”) and since Jurjevic does that then it therefore has the claimed functional structure regarding the tilting mechanism.  
	Regarding claim 4 (Original), Jurjevic discloses the polishing apparatus according to claim 1, wherein the tilting mechanism changes an inclination of the second rotation axis (the axis of the substrate holding unit) (“adjustment screw 28 allows the operator to set a predetermined angle of attack (or polishing angle) of the rotating wafer carrier assembly 14 onto the rotating polishing pad 10 by increasing or decreasing the pressure on the upper second plate 18”) [Jurjevic; col. 3, line 44 - col. 4, line 1]..
	Regarding claim 5 (Original), Jurjevic discloses the polishing apparatus according to claim 1.  As to a control unit configured to control the tilting mechanism and change the angle during polishing of the substrate, Jurjevic discloses “a system to monitor and control the adjustment screw with a pressure gauge or a feedback loop tied to a computer” [Jurjevic; col. 4, lines 33-35].
	While Jurjevic does not explicitly state that the angle is changed during polishing of the substrate, it would have been obvious that the pressure gauge were to monitor the pressure during pressing of the substrate against the polishing pad and any feedback from the pressure be instantaneous in order to adjust the pressure, as desired by Jurjevic (“adjustment screw 28 allows the operator to set a predetermined angle of attack (or polishing angle) of the rotating wafer carrier assembly 14 onto the rotating polishing pad 10 by increasing or decreasing the pressure on the upper second plate 18”) [Jurjevic; col. 3, line 64 – col. 4, line 1].  
Regarding claim 6 (Original), Jurjevic discloses the polishing apparatus according to claim 1, wherein the first rotating mechanism (“rotating turntable”) (“numeral 10 denotes a polishing pad which is attached to a rotating turntable surface which is not shown”) [Jurjevic; col. 3, lines 18-20] and the second rotating mechanism (“upper second plate 18 is attached to a rotation shaft 22 which turns the carrier assembly 14 at high rotating speeds”) [Jurjevic; col. 3, lines 39-41] rotate the polishing table and the substrate holding unit, respectively, in one direction (a rotational direction).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723